     Case 2:18-cv-02307-JCM-VCF Document 64
                                         63 Filed 05/06/20
                                                  05/05/20 Page 1 of 3




 1   JAMES E. HARPER
     Nevada Bar No. 9822
 2   SABRINA G. WIBICKI
     Nevada Bar No. 10669
 3   HARPER | SELIM
     1707 Village Center Circle, Suite 140
 4   Las Vegas, Nevada 89134
     Phone: (702) 948-9240
 5   Fax: (702) 778-6600
     Email: eservice@harperselim.com
 6   Attorneys for Defendants/Cross-Claimants/Cross-Defendants
     New Bern Transport Corporation and Joseph Cobb
 7
                                  UNITED STATES DISTRICT COURT
 8
                                       DISTRICT OF NEVADA
 9
10    THOMAS RILES, an Individual,                       CASE NO.:   2:18-cv-02307-JCM-VCF

11                  Plaintiff,
                                                         STIPULATION AND ORDER FOR
12    vs.                                                DISMISSAL WITH PREJUDICE

13    TREASURE ISLAND, LLC d/b/a TREASURE
      ISLAND, a Nevada Limited Liability
14    Company; NEW BERN TRANSPORT
      CORPORATION, a Delaware Limited Liability
15    Company; JOSEPH COBB, an Individual;
      DOES I-X; and ROE BUSINESS ENTITIES
16    XI-XX, inclusive,

17                  Defendants.

18
      TREASURE ISLAND, LLC d/b/a
19    TREASURE ISLAND, a Nevada Limited
      Liability Company,
20
21                  Cross-Claimant,

22    vs.

23    NEW BERN TRANSPORT CORORATION,
      a Delaware Corporation; DOES I-X, inclusive;
24    and ROE BUSINESS ENTITIES I-X,
25    inclusive,

26                 Cross-Defendant.
      ______________________________________
27


                                                     1
Case 2:18-cv-02307-JCM-VCF Document 64
                                    63 Filed 05/06/20
                                             05/05/20 Page 2 of 3
     Case 2:18-cv-02307-JCM-VCF Document 64
                                         63 Filed 05/06/20
                                                  05/05/20 Page 3 of 3




 1   DATED this 5th day of May, 2020.

 2   HARPER | SELIM

 3
     /s/ Sabrina G. Wibicki
 4
     JAMES E. HARPER
 5   Nevada Bar No. 9822
     SABRINA G. WIBICKI
 6   Nevada Bar No. 10669
     1707 Village Center Circle, Suite 140
 7   Las Vegas, NV 89134
     Attorneys for Defendants/Cross-Claimants/Cross-Defendants
 8   New Bern Transport Corporation and Joseph Cobb
 9                                              ORDER
10           Based on the parties’ stipulation and good cause appearing, IT IS HEREBY ORDERED that
11   THIS ACTION IS DISMISSED with prejudice, each side to bear its own fees and costs. All
12   hearings, conferences and deadlines are VACATED. The Clerk of Court is directed to CLOSE THIS
13   CASE.
14           DATED May
                   this 6, 2020.
                             day of                              2020.
15
16                                             _______________________________________
17                                             UNITED STATES DISTRICT COURT JUDGE

18
19
20
21
22
23
24
25
26
27


                                                  3
